■Judge Underwood
delivered the Opinion of the Court.
BenjamiN Grimes instituted a suit in chancery, against Charles Grimes, in the Fayette circuit court; and Charles Grimes, inthesame court, brought an action, by petition and summons, against Benjamin. These suits were pending at the same time. In April, 1826, the court made an order, with the consent of the parties, referring “all matters in difference between them in these suits,” to the arbitrament of W. Bullock and J. Shelby and their umpire': “whose award, when returned, shall be made the judgment of the court.” This order followed immediately after stating the style of both suits.
In the following June, this order was made;
“ Charles Grimes, plaintiff, ■against Benjamin Grimes, defendant.”
On Petition.”
“ By consent of the parties, George Robinson is appointed an arbitrator herein, in room of James Shelby.”
Bullopk and Robinson having made an award which embraced both suits, the court rendered judgment thereon ; to reverse which, Charles Grimes prosecutes an ap". peal. The judgment must be reversed, and the award set aside. Robinson had no power, under the submission, to act upon the suit in chancery. The plain and obvious meaning of the order appointing him, conferred authority to decide upon the matters involved in the petition, and did not embrace those of the suit in chancery.
The arbritration attempted, was under the provisions of the statute, (1 Dig. 90.) A correct construction-of that act requires, that the order of reference, should state the dispute referred to the arbitrators, or the suit, so that they may know precisely the duties which they *235are required to perforin. Tbe order substituting Robinson, in the room oi Shelby, does it only so far as relates to the petition. We cannot go into the acts of the parties before the arbitrators, for the purpose of aiding a defective submission under the statute. The record should shew what the parties meant, and what authority was conferred.
Judgment reversed, with costs, and cause remanded, with directions to quash the award.